The foregoing opinion prepared by Circuit Judge Ira A. Hutchinson is adopted by a majority of the Supreme Court as the opinion of said Supreme Court with this modification:
The orders appealed from should be vacated and a modified order or orders entered in the cause wherein the junior incumbrancer, seeking redemption from the claim of the prior mechanic's lien which had already been foreclosed with title to the encumbered property vested in the successors to the purchaser at the prior mechanic's lien foreclosure (such junior encumbrancer not having been duly made a party when the prior mechanic's lien was foreclosed) should be allowed to deduct from the superior lien claim, the amount of taxes accruing and unpaid during the time the superior lien holder, and his successors in title, had possession of the property, and thus have enjoyed its emoluments, benefits and profits in the right of the original title holder, who (having been foreclosed against without making the junior encumbrancer a party) should be given the benefits of his right of redemption as of the date of the first foreclosure, insofar as taxes and assessments on the property are concerned.
It is therefore considered, ordered and adjudged by the Supreme Court that the order of July 27, 1933, be and the same is hereby vacated, and the cause remanded for the entry of an appropriate amended order or orders not inconsistent *Page 336 
consistent with this opinion, one-half the costs of this appeal to be taxed against appellant and one-half such costs against the appellees. It is so ordered.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL and BUFORD, J. J., concur.
                   ON PETITION FOR REHEARING.